Order entered June 15, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00943-CR
                                        No. 05-14-00944-CR

                          CHARLES EVERAGE DOYAL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-80146-2014, 199-80147-2014

                                            ORDER
       The Court REINSTATES the appeals.

       On April 29, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and represented by court-appointed counsel Mitchell Nolte; (3)

counsel’s explanation for the delay in filing appellant’s brief is his workload; and (4) appellant’s

brief will be filed by June 21, 2015.

       We ORDER appellant to file his brief by FRIDAY, JUNE 26, 2015. Because appellant

has already been granted on thirty-day extension of time to file the brief and the brief is now four

months overdue, no further extensions will be granted.
We DIRECT the Clerk to send copies of this order to counsel for all parties.




                                            /s/     ADA BROWN
                                                    JUSTICE